 

 

 

Celsia°
TECHNOLOGIES
www.celsiatechnologies.com
OTC BB Symbol: ICUR
United States  
1395 Brickell Avenue 
Suite 800 
Miami, Florida 33131 
United States 
Phone: +1-305-529-6290  
Fax: +1-305-529-6291
United Kingdom 
12 Plumtree Court  
London, England 
EC4A 4HT 
United Kingdom
South Korea
#1101 Ace techno tower 8th
191-7 Guro-dong, Guro-gu, Seoul, Korea 152-780
Phone: +82-2-3452-2005
Fax : +82-2-3452-3650

 
Exhibit 10.1
 
 


 
Hakan Wretsell
December 5, 2006

 
Re: Letter of Employment
 
Dear Mr. Wretsell:
 
Pursuant to our recent discussions, Celsia Technologies, Inc. desires to extend
your service as the Chief Executive Officer of Celsia Technologies UK Limited, a
corporation organized under the laws of the United Kingdom (“Company”), under
the terms and conditions of this Letter Agreement effective January 1, 2007.
 The parties acknowledge and agree that the Executive shall also be appointed as
President of Celsia Technologies, Inc., a Nevada corporation (“Celsia US”), the
corporate parent and sole stockholder of the Company. All references to the
“Company” shall also include Celsia US. Your employment relationship will be
subject to the terms and conditions of this letter.
 
Your base salary will be $321,500 per year (which includes a car allowance) less
applicable withholdings, paid in accordance with Celsia’s normal payroll
practices.  Future increases in compensation, if any, will be made by the Board
of Directors in their sole and absolute discretion (with recommendations from
the Compensation Committee).
 
You will also be eligible for all fringe benefits available to other
full-time Celsia employees, including medical insurance, and Celsia’s benefit
plans (including any eligibility requirements) when established. You understand
that Celsia currently has no such benefit plans in place, but plans to adopt
such plans in the future. Celsia reserves the right to change or eliminate these
benefits on a prospective basis at any time.
 
Other terms of your employment are as follows:
 
Annual Bonus Goals:
Annual bonus targets will be based on a plan presented to the Board of Directors
and reviewed by the Compensation Committee before the end of January each year.




 
 

--------------------------------------------------------------------------------

 
 



Bonus Payment:
Bonus awards will be any combination of cash, options or common stock and other
incentives as may be available from time to time, as determined by the
Compensation Committee within 30 days following the filing of the annual 10K
report for the bonus period.
   
Insurance Payment:
Until Celsia has established employee medical and life insurance plans, you will
reimbursed your expenses relating to such insurance (to be paid in accordance
with Celsia’s normal payroll practices). Celsia will be entitled to receive
evidence of your medical and life insurance coverage.
   
Termination:
If you are terminated by Celsia other than “for cause” (as defined below),
Celsia shall pay you an amount equal to six (6) months of your base salary;
provided, however, that such payment shall be conditioned upon you providing
iCurie with a full and complete release of all potential claims you may have
against iCurie.
As used above, “for cause” means (i) your indictment for, conviction of, or plea
of nolo contendere to, any felony or a misdemeanor involving fraud, dishonesty
or moral turpitude; (ii) a material breach by you of the terms of this agreement
or the Employee Nondisclosure and Assignment Agreement; (iii) material
misconduct by you in the performance of your duties; (iv) willful or intentional
failure to comply with any lawful written instruction or directive of the Board
of Directors of Celsia; or (v) your voluntary resignation or termination of this
Letter Agreement.
   
Non-Competition:
You agree that during your employment with Celsia and for a period of one (1)
year thereafter, you will not, individually or in association or combination
with any other person or any entity, directly or indirectly, whether or not for
monetary benefit, engage in, own, be employed by, consult with, solicit business
for, provide services to, manage, control, operate or otherwise carry on any
business which is competitive with Celsia in any market anywhere.
   
Vacation:
Four weeks paid vacation per year, based on a calendar year.
   
Sick Days:
You are entitled to ten (10) sick days per year.

 
If you accept our offer, your employment with Celsia will be “at-will”, subject
to the termination arrangements outlined above. This means your employment is
not for any specific period of time and can be terminated by you (on six months
notice) or Celsia at any time for any reason. Upon your execution of this
letter, the terms hereof will govern your employment by Celsia so long as you
remain in your position.
 
In the event of any dispute or claim relating to or arising out of our
employment relationship or the termination of that relationship (including, but
not limited to, any claims of wrongful termination or age, sex, race, disability
or other discrimination), you and Celsia agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted before a single
neutral arbitrator pursuant to the rules for arbitration of employment disputes
by the American Arbitration Association (available at www.adr.org) in Miami,
Florida. By executing this letter, you and Celsia are both waiving the right to
a jury trial with respect to any such disputes. Each party shall bear its own
respective attorney fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator.
 

 
 

--------------------------------------------------------------------------------

 
 



 
This letter, including the Employee Nondisclosure and Assignment Agreement,
constitutes the entire agreement between you and Celsia relating to this subject
matter and supersedes all prior or contemporaneous agreements, understandings,
negotiations or representations, whether oral or written, express or implied, on
this subject. This letter may not be modified or amended except by a specific,
written agreement signed by you and Celsia.
 
To indicate your acceptance of Celsia’s offer on the terms and conditions set
forth in this letter, please sign and date this letter in the space provided
below.
 
We hope your employment with Celsia will prove mutually rewarding.
 



 
Sincerely,
     
/s/ Peter Rugg
 
Peter Rugg
 
Director, Celsia Technologies, Inc.

 
* * *
 
I have read this offer letter in its entirety and agree to the terms and
conditions of employment.
 
Dated: March 22, 2007
/s/ Hakan Wretsell
 
Hakan Wretsell
